                 Case 1:20-cv-02766-JGK Document 39 Filed 04/15/20 Page 1 of 1


The GrayBar Building                                                                           1599 Post Road East
420 Lexington Ave., Suite 300                                                                  Westport, CT 06880
New York, NY 10170                                                                         (203) 256-8600 – Phone
(212) 490-6050 – Phone                                                                      (203) 255-5700 - Phone
(212) 490-6070 - Fax                                                                          (203) 256-8615 – Fax
                                                                                              (203) 255-5702 - Fax




                                                                    April 15, 2020

                                                      Application granted. Conference adjourned to April 17,
      Filed Via ECF                                   2020 at 2:00 P.M. The parties may dial (888) 363-4749 or
      Hon. John G. Koeltl                             (215) 446-3662 and use access code 8140049.
      United States District Judge                    So Ordered.                 /s/ John G. Koeltl
      Daniel Patrick Moynihan U.S. Courthouse
                                                                               .                         .




      500 Pearl Street                                   New York, NY                John G. Koeltl
      New York, NY 10007                                 April 15, 2020                 U.S.D.J.

      Re:     Traxys North America LLC v. Metal Partners Rebar, LLC, et al
              1:20-cv-02766 (JGK)

      Dear Judge Koeltl,

             We are attorneys for the Plaintiff, Traxys North America LLC (“Traxys”), in the above-
      referenced action.

              Further to the telephone conference with the court on Monday, April 13 th, we write to
      advise that the parties continue to make progress in negotiations to resolve the issues relating to
      Traxys’s Order to Show Cause (Doc. # 18). Accordingly, with the consent of all counsel, we
      respectfully request that the further conference scheduled for today at 2:00 p.m. be adjourned to
      enable the parties to continue to negotiate with the intention to conclude the negotiations by
      tomorrow, April 16th. Subject to the Court’s availability, we further request that the telephone
      conference be rescheduled for the afternoon of Friday, April 17 th.

              We thank the Court for its time and attention to this matter.

                                                    Respectfully submitted,



                                                    Patrick F. Lennon

      PFL/bhs

      cc:     All counsel of Record via ECF/email
